Citation Nr: 1645724	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970, with additional service from April 1970 to December 1974.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file was transferred to the RO in St. Petersburg, Florida, in January 2011, which now has jurisdiction over the Veteran's claim. 


FINDINGS OF FACT

In a letter dated November 2014, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for prostate cancer as a result of herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for prostate cancer as a result of herbicide exposure have been met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(c).

In a letter dated November 2014, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for prostate cancer as a result of herbicide exposure.  As to this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.
ORDER

The appeal of the issue of entitlement to service connection for prostate cancer as a result of herbicide exposure has been withdrawn and is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


